Citation Nr: 0609803	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-10 449	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia as a result of asbestos exposure.

2.  Entitlement to service connection for disability 
manifested by chronic cough and frequent respiratory 
infections as a result of asbestos exposure.

3.  Entitlement to service connection for osteoporosis as a 
result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
January 1946.  He served aboard a Navy ship in World War II, 
and claims that exposure to asbestos while aboard ship is the 
cause of the disorders at issue.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

These issues were remanded by the Board in August 2005 in 
order to afford the veteran with VA examination(s) for the 
purpose of determining the current diagnosis and etiology of 
his claimed chronic lymphocytic leukemia, chronic cough and 
frequent respiratory infections, and osteoporosis, as well as 
to identify any specific respiratory disorders.  On remand, 
the veteran was scheduled for a respiratory examination, but 
cancelled it.  In a communication dated in January 2006, the 
veteran noted that he was unable to appear for the scheduled 
examination because he was hospitalized at the time.  Citing 
his advanced age, he further stated that he was unable to 
appear for an examination, now or ever.  As a result of the 
veteran's inability to appear for his scheduled examination, 
and his unwillingness to reschedule an examination, the Board 
will proceed to adjudicate the case based on the evidence of 
record.  38 C.F.R. § 3.655(b) (2005).

This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran does not have chronic lymphocytic leukemia 
related to exposure to asbestos in service.

2.  The veteran does not have a disability manifested by 
chronic cough and frequent respiratory infections that is 
related to exposure to asbestos in service.

3.  The veteran does not have osteoporosis related to 
exposure to asbestos in service.


CONCLUSIONS OF LAW

1.  The veteran does not have chronic lymphocytic leukemia 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2005).

2.  The veteran does not have a disability manifested by 
chronic cough and frequent respiratory infections that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The veteran does not have osteoporosis that is a result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMRs) show no diseases 
or disorders related to his claimed disabilities.  Chest x-
rays taken in November 1943, November 1944, and January 1946 
at the time of his discharge physical examination, were all 
negative.  The only abnormality shown on his discharge 
examination was pes planus (flat feet).  The record shows 
that the veteran was not diagnosed with any of these claimed 
disabilities until decades after leaving military service.

A July 2002 letter from D.P., M.D., one of the veteran's 
private physicians, stated that the veteran has been a 
patient since 1988.  Dr. P. indicated that, over time, he had 
seen the veteran for frequent respiratory infections as well 
as chronic cough, though he did not provide any related 
diagnosis.  Dr. P. noted that the veteran also carried 
diagnoses of chronic lymphocytic leukemia and osteoporosis.  
The doctor continued that it had come to his attention that 
the veteran possibly experienced significant exposure to 
asbestos in the past and that, clearly, asbestos exposure 
could contribute to these medical problems.  

Another July 2002 letter, from B.N., M.D., also one of the 
veteran's private physicians, noted that the veteran was 
first diagnosed as having chronic lymphocytic leukemia in 
1982.  In another letter a few days later, Dr. N. reiterated 
that the veteran had been under his care for chronic 
lymphocytic leukemia, and provided some results of recent 
blood work.  Neither of Dr. N.'s letters expressed any 
opinion as to the etiology of the veteran's leukemia.  

Other private medical records are of record, but none 
provides evidence either that the veteran had significant 
exposure to asbestos, or that any of the veteran's current 
disabilities is etiologically related to his military service 
or to asbestos exposure.  Examination during a December 1987 
routine medical visit with complaints of sinus drainage and 
cough, showed that the veteran's lungs were clear.  Multiple 
chest x-rays were taken in July 1991.  There were no 
abnormalities other than the presence of evidence likely to 
have resulted from recent non-displaced fractures.  The 
report of a June 1994 chest x-ray showed the lungs were 
clear, with no acute infiltrates or effusions seen.  The 
impression was that there was no active cardiopulmonary 
disease in the chest.  

A record of a July 2000 visit to Dr. N. shows that the 
veteran complained of cough and sinus drainage for several 
weeks.  Other than an area of itching on the veteran's right 
cheek, the examination was unremarkable.  Dr. N. assessed 
that the veteran's chronic cough was secondary to sinus 
drainage, and prescribed the allergy medication Claritin.  
Chest x-ray examination in August 2000 found no pleural 
effusions.   

Of record is an August 2002 lay statement from J. McW., a 
shipmate of the veteran's during his shipboard tour.  Mr. 
McW. noted that they slept below deck and had no fresh air 
because there were no portholes to open.  Mr. McW. did not 
mention any exposure to asbestos, or indicate that the 
veteran had any health complaints during their tour together.  
Also of record is a lay statement from W.C., who stated that 
he had been a worker in a Navy shipyard from January 1941 
through June 1973, where he worked as a plumber and pipe 
fitter.  He averred that he had personal knowledge that much 
of the insulation installed on the piping systems of ships of 
the same class and type as the veteran's ship contained 
asbestos fibers, and that during those years asbestos pipe 
insulation was widely used on U.S. Navy vessels.  Mr. C. did 
not indicate that he had any knowledge of the veteran's 
personal exposure to asbestos, or, if exposed, the degree to 
which he may have been exposed.  

The veteran avers that he has chronic lymphocytic leukemia, 
an unspecified disability manifested by chronic cough with 
frequent respiratory infections, and osteoporosis, all caused 
by exposure to asbestos while serving aboard ship in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Common materials that may contain asbestos include steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV.ii.2.C.9.a (December 13, 2005).  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  M21-1MR, 
Part IV.ii.2.C.9.f.  During WWII, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos fibers since they were used extensively 
in military ship construction.  M21-1MR, Part IV.ii.2.C.9.g.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.

Having served aboard a Navy ship in World War II (WWII), it 
is possible that the veteran came into contact with asbestos.  
The degree to which he was exposed is impossible to 
determine, but the Board finds that it is unlikely that any 
exposure was of the high degree known to have caused the 
prevalence of disease noted in workers who routinely worked 
with asbestos in the course of employment, such as insulation 
and shipyard workers.  Indeed, the veteran has only averred 
casual exposure associated with living aboard ship, not 
extensive exposure through handling asbestos himself.  

In any event, even if exposure to asbestos is conceded, the 
evidence does not show that the veteran has any asbestos-
related disease.  The veteran avers that he has leukemia and 
osteoporosis that are a result of his exposure to asbestos 
aboard ship in service.  However, as noted above, leukemia 
and osteoporosis are not diseases that are typically known to 
be caused by exposure to asbestos.  Moreover, Dr. P's 
estimation that the veteran possibly had significant exposure 
and that such exposure could contribute to his diseases is 
not based on an accurate factual premise.  Except for the 
veteran's own guess as to his history of exposure, there is 
no evidence of record to show any significant exposure.  
Additionally, even if exposed, Dr. P. has indicated that 
exposure "could" contribute to disease, which is merely a 
statement of possibilities, however remote.  Such a statement 
is not medical opinion evidence that warrants any evidentiary 
weight; it does not address what happened in this case.  Dr. 
P. also did not provide any clinical data or other rationale 
for his speculative conclusion, and it therefore does not 
constitute a medical nexus opinion connecting any of the 
veteran's current disorders to his military service, or to 
asbestos.  Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(doctor's use of the term "could," without supporting 
clinical data or other rationale, was simply too speculative 
to provide the degree of certainty required for medical nexus 
evidence.)

The veteran also avers that he has an unspecified disability 
manifested by chronic cough and frequent respiratory 
infections due to exposure to asbestos while serving aboard 
his ship.  This suggests that asbestosis might account for 
his chronic cough and frequent respiratory infections.  The 
clinical diagnosis of asbestosis requires both (1) 
radiographic evidence of parenchymal lung disease and (2) a 
history of exposure to asbestos.  M21-1MR, Part IV.ii.1.H.29 
(December 13, 2005).  

There is nothing of record showing that the veteran has 
parenchymal lung disease.  In fact, there is no diagnosis of 
any respiratory disorder.  Indeed, the veteran's chest x-
rays, noted above, have all reported no related 
abnormalities.  Dr. N.'s July 2000 treatment note attributed 
the veteran's chronic cough to sinus drainage, and prescribed 
an allergy medication.  Further, while it is likely that the 
ship aboard which the veteran served had asbestos pipe 
insulation, there is no evidence of record, and the veteran 
does not contend, that there was any more than casual 
exposure to asbestos, as opposed to the high exposure known 
to cause certain diseases.  

As regards the lay evidence from the veteran's shipmate, the 
Board finds that it is not probative as it does not aver any 
exposure to asbestos, or that the veteran had any related 
diseases or disabilities while in service.  The statement 
from W.C. indicates with some authority that ships such as 
the veteran's had asbestos aboard.  Mr. C.'s statement, 
however, is not helpful in establishing that the veteran was 
exposed to asbestos in a manner and degree likely to have 
caused any disease or disability.  The veteran himself has 
expressed his opinion that he has disabilities caused by 
exposure to asbestos.  However, there is no evidence of 
record showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of his 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2005).

In sum, while the record shows that the veteran has been 
treated for chronic cough and frequent respiratory 
infections, and has leukemia and osteoporosis, it is also 
clear from the record that he does not have any specifically 
diagnosed lung or other respiratory disorder.  Additionally, 
while there is evidence of the veteran having served where 
asbestos was used in insulation and for other purposes, there 
is no evidence of his exposure to airborne asbestos fibers or 
of a medical relationship between any claimed disorder and 
any such exposure.  There is also no diagnosis of leukemia 
within a year of the veteran's separation from service.  
38 C.F.R. §§ 3.307, 3.309.

In light of the evidence and based on the preceding analysis, 
the Board finds that the preponderance of the evidence is 
against the claims of service connection for lymphocytic 
leukemia, osteoporosis, and a disability manifested by 
chronic cough and frequent respiratory infections, as a 
result of exposure to asbestos in service.  Because the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990); 38 C.F.R. § 3.102.  
Accordingly, the Board concludes that service connection is 
not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2002, four months before the RO's initial denial of the 
claims, and in a follow-up notification dated in September 
2005.  (Although the complete notice required by the VCAA may 
not have been provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any documents he had pertaining to this 
claim.  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  (Although the veteran was 
not given notice regarding the criteria for rating the 
claimed disabilities, or the criteria for setting effective 
dates for any awards, see Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), such issues are not now 
before the Board.  Consequently, a remand of the service 
connection issues to address ratings or effective dates is 
not necessary.)

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and scheduled an 
examination in order to ascertain the etiology of his 
disabilities.  As noted, the veteran cancelled his 
examination, and subsequently informed VA that he would not 
make himself available for any examinations in the future.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In his 
January 2006 communication, the veteran informed VA that he 
had no additional evidence to submit.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to service connection for chronic lymphocytic 
leukemia as a result of asbestos exposure is denied.

Entitlement to service connection for disability manifested 
by chronic cough and frequent respiratory infections as a 
result of asbestos exposure is denied.

Entitlement to service connection for osteoporosis as a 
result of asbestos exposure is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


